Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-19 are pending in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and all intervening claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Claims 1 and 16 are drawn as a whole to an abstract idea. These claims fail the machine or transformation test as the steps of “receiving a verification request.., entering a name, identifying two users in proximity, asking the users to vouch, and the two users vouching…” describe a mental process of asking humans if they know who a person is in order to accept their identity.  A mental process can be used to compare two system images to determine if one image is spoofed compared to the other.  When recited in a claim with a judicial exception, it should include: improvements to another technology or technical field, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al. (U.S. Patent No. 10,701,067).

Regarding claim 1, Ziraknejad et al. teaches a method for verifying the identity of a new user, the method comprising: providing a Certification Authority platform that is accessible via the internet (col. 31, lines 8-17); the platform receiving an identity verification request of the new user (fig. 11, ref. num 1102); the platform requesting the user to enter the user's full name and at least one other personal identity data (fig. 11, ref. num 1106); identifying at least two existing verified users in the proximity of the new user (fig. 3, ref. num 334); asking the existing verified users to vouch for the complete list of the personal identity data of the new user (fig. 3, ref. num 336); the at least two existing verified users vouching for the new user (fig. 3, ref. num 338); and the platform making the new user a verified user generating a digital certificate (fig. 11, ref. num 1112).
Ziraknejad et al. teaches a wearable device vouching for the user on his phone, however, it is well known to have a close friend or family member verify your credentials since they know you the best.

Regarding claim 2, Ziraknejad et al. teaches wherein the at least one other personal data may include the date of birth, the city of birth, a photograph or a video, the nationality, the email, the current address, or the current occupation of the new user (col. 31, lines 48-66).

Regarding claim 3, Ziraknejad et al. teaches wherein the at least two existing verified users are platform verified users who can take the responsibility to vouch the new user's personal data in a face to face meeting with the new user (col. 24, lines 36-49).

claim 4, Ziraknejad et al. teaches wherein the new user issues the verification request to a first one of the at least two existing verified users through a mobile application installed in the new user's mobile which is operably connected to the platform, wherein the first one of the at least two existing verified users receives the request in the same mobile application installed in a mobile device of the first one of the at least two existing verified users (fig. 3, ref. num 336).
Regarding claim 5, Ziraknejad et al. teaches wherein when the first one of the existing verified users is confident about the personal data of the new user asked to be verified, the first one of the existing verified users vouches for the new user to the platform (col. 6, lines 38-60).

Regarding claim 6, Ziraknejad et al. teaches wherein before the first one of the existing verified users can vouch for the personal data of the new user the platform requires the first one of the existing verified users to read and sign online a legal notice informing the first one of the existing verified users of the legal liability associated with a dishonest confirmation (col. 1, lines 55-67).

Regarding claim 7, Ziraknejad et al. teaches wherein both of the at least two existing verified users are required to vouch for all the personal data of the new user to be verified before the new user can become a verified user and the platform can issue the digital certificate (fig. 3, ref. num 338).

claim 8, Ziraknejad et al. teaches wherein once the new user becomes a verified user, then the new user is asked to provide biometric information and/or a passcode which is used to provide future access to the digital certificate when needed (fig. 12, ref. num 1208).

Regarding claim 9, Ziraknejad et al. teaches wherein the platform generates a private digital certificate that is locked using the biometrical information or the passcode provided by the new verified user and stores the private digital certificate in a secure store along with the identifiers of the verified users who confirmed the identity of the new user (fig. 11, ref. num 1110).

Regarding claim 10, Ziraknejad et al. teaches wherein the platform checks to ensure that the at least two existing verified users are physically next to each other with the new user at the time when each of them vouches for the personal data of the new user (col. 24, lines 36-49).

Regarding claim 11, Ziraknejad et al. teaches wherein the new user is a refugee lacking some or all of identity documents, wherein the at least two existing verified users are persons with personal knowledge of the personal data of the new user asked to be verified, and wherein the at least two existing verified users vouch for the new user in a face to face meeting with the new user (col. 24, lines 36-49).

claim 12, Ziraknejad et al. teaches wherein the at least two existing verified users are subject to the jurisdiction of the locality wherein the identity verification of the new user is taking place (col. 24, lines 36-49).

Regarding claim 13, Ziraknejad et al. teaches wherein the new user retrieves the digital certificate and uses it for accessing an internet web site (fig. 1B).

Regarding claim 14, Ziraknejad et al. teaches wherein the internet web site is a government site (fig. 1B).

Regarding claim 15, Ziraknejad et al. teaches wherein the internet web site requires that the new user is an adult and the new user uses the digital certificate for proving their age and accessing the site (col. 32, lines 7-26).

Regarding claim 16, Ziraknejad et al. teaches a system for verifying the identity of a new user of the system, the system comprising: a certification authority platform (col. 31, lines 8-17); a first mobile application installed in a first mobile device of the new user (fig. 1A, 105), and a second mobile application installed in a second mobile device of an existing verified user of the system (fig. 1A, ref. num 110), wherein the first and second applications are the same applications and are operably connected with the platform via a network including the world wide web (fig. 1A, Network), wherein the first and second mobile devices are one of a smart phone, a tablet, a lap top, or a desk top computer (fig. 1A, ref. num 105 and 110).
Ziraknejad et al. teaches a wearable device vouching for the user on his phone, however, it is well known to have a close friend or family member verify your credentials since they know you the best.


Regarding claim 17, Ziraknejad et al. teaches further comprising means for verifying that the first and second mobile devices are next to each other to ensure that the new user and the existing verified user are face to face when the existing verified user vouches for the personal data of the new user (col. 6, lines 38-60).

Regarding claim 18, Ziraknejad et al. teaches wherein face to face means physical proximity (col. 24, lines 36-49).

Regarding claim 19, Ziraknejad et al. teaches wherein the means for verifying the physical proximity includes a global positioning system capability (col 24, lines 44-49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433